Citation Nr: 1822166	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-28 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a respiratory disability, to include pulmonary fibrosis.

2. Entitlement to service connection for a respiratory disability, to include pulmonary fibrosis, based upon substitution of the appellant as the claimant.  


REPRESENTATION

Veteran represented by:	Ashley B. Thomas, Attorney 



ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1983 to July 1987 and from September 1990 to August 1991.  The Veteran died in November 2013 and the appellant is the Veteran's surviving spouse.  She has been properly substituted in this appeal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.    

On the August 2014 VA Form 9, the appellant requested a hearing before the Board.  However, she cancelled his request by letter dated September 2017.   Thus, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2017).

The issue of entitlement to service connection for a respiratory disability, to include pulmonary fibrosis, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A June 2009 rating decision denied entitlement to service connection for pulmonary fibrosis.  

2. The evidence received since the June 2009 rating decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a respiratory disability, to include pulmonary fibrosis.   


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a respiratory disability, to include pulmonary fibrosis.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a June 2009 rating decision, the Veteran was denied entitlement to service connection for pulmonary fibrosis on the basis that the disability was not related to his active service.  The Veteran did not appeal that decision.  

The evidence that has been received since the June 2009 rating decision includes various private medical records, as well as relevant lay statements.  

The Board finds that the above-mentioned evidence is new and material.  In this regard, it is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim.  Therefore, the claim of entitlement to service connection for a respiratory disability, to include pulmonary fibrosis, is reopened.




ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for a respiratory disability, to include pulmonary fibrosis, is granted.  


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  

The appellant asserts that the Veteran had a respiratory disability, to include his diagnosed pulmonary fibrosis that was related to the Veteran's active service, to specifically include exposure to toxins while serving in Southwest Asia.  To date, no VA medical opinion has been obtained with regard to the Veteran's respiratory disability.  Thus, a VA medical opinion is warranted on remand.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Then, forward the claims file to the VA Medical Center for review and a medical opinion by an examiner with appropriate expertise to determine the nature and etiology of any respiratory disability, to include pulmonary fibrosis, that was present prior to the Veteran's death.  The claims file must be made available to, and reviewed by the examiner.  

The examiner should review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any respiratory disability present prior to the Veteran's death, to include pulmonary fibrosis, was etiologically related to the Veteran's active service, to specifically include exposure to toxins while serving in Southwest Asia.  In forming the opinion, the examiner must consider the lay statements of record regarding the onset and continuity of the Veteran's respiratory symptoms.   

The rationale for all opinions expressed must be provided.

3. Confirm that the VA medical opinion provided comports with this remand and undertake any other development determined to be warranted.  

4. Then, readjudicate the remaining issue on appeal.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


